NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 23 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

RIKA FRISTDA SIRINGO RINGO,                     No.    17-73293

                Petitioner,                     Agency No. A095-875-142

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 16, 2021**

Before:      GRABER, R. NELSON, and HUNSAKER, Circuit Judges.

      Rika Fristda Siringo Ringo, a native and citizen of Indonesia, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to

reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We

review for abuse of discretion the BIA’s denial of a motion to reopen. Najmabadi



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
v. Holder, 597 F.3d 983, 986 (9th Cir. 2010). We deny the petition for review.

      The BIA did not abuse its discretion in denying Siringo Ringo’s motion to

reopen as untimely and number barred, where it was filed more than ten years after

the order of removal became final and was beyond the numerical limitations, see 8

C.F.R. § 1003.2(c)(2), and where Siringo Ringo did not establish changed country

conditions in Indonesia that are material to her claim for relief, see 8 C.F.R.

§ 1003.2(c)(3)(ii) (requiring material evidence of changed circumstances to qualify

for exception to the time and numerical limitations for motions to reopen);

Najmabadi, 597 F.3d at 987-90 (evidence must be “qualitatively different” to

warrant reopening).

      To the extent Siringo Ringo contends the BIA erred by failing to consider

her claim for relief under the Convention Against Torture (“CAT”) in conducting

the changed country conditions analysis, we reject the contention as unsupported

by the record.

      In light of this disposition, we need not reach Siringo Ringo’s contentions

regarding prima facie eligibility for asylum, withholding of removal, and relief

under CAT. See Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (courts

and agencies are not required to decide issues unnecessary to the results they

reach).




                                          2                                       17-73293
      As stated in the court’s March 12, 2018 order, the stay of removal remains in

place until issuance of the mandate.

      PETITION FOR REVIEW DENIED.




                                        3                                   17-73293